 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-15-01465-001-TUC-CKJ (EJM)
10                  Plaintiff,                          ORDER
11   v.
12   Arnoldo Saavedra Chavira,
13                  Defendant.
14
15          The Court has reviewed and considered the Motion for Early Termination of
16   Supervised Release (Doc. 115) filed by Defendant Arnoldo Saavedra Chavira (“Chavira”).
17   The government has filed a response indicating government counsel adopts the
18   recommendation of the probation officer who opposes the early termination of supervised
19   release.
20          As summarized by the government:
21
            A federal grand jury indicted the defendant for the crimes of Count 1: Bulk
22          Cash Smuggling and Count 2: Evading Reporting Requirements, occurring
            on or about July 16, 2015, at or near Nogales, in the District of Arizona. (ECF
23
            # 12). On February 8, 2017, this Court sentenced the defendant to a 6-month
24          term of incarceration to be followed by 36 months of Supervised Release.
            (ECF # 113). The first condition of Supervised Release is a prohibition
25          against violating federal, state or local law. Id. Another term of Supervised
26          Release imposed by this Court was a requirement that the defendant study
            for and obtain a GED. Id
27
28   (Doc. 116, pg. 1).
 1          Chavira is statutorily eligible for early release of supervision:
 2
            The court may, after considering the factors set forth in section 3553(a)(1),
 3          (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
 4
                   (1) terminate a term of supervised release and discharge the defendant
 5                 released at any time after the expiration of one year of supervised
 6                 release, pursuant to the provisions of the Federal Rules of Criminal
                   Procedure relating to the modification of probation, if it is satisfied
 7                 that such action is warranted by the conduct of the defendant released
                   and the interest of justice . . .
 8
 9   18 U.S.C. § 3583(e). “[T]he plain language of the statute indicates that the district courts
10   have broad discretion to alter the conditions of a defendant’s supervised release.” United
11   States v. Miller, 205 F.3d 1098, 1100 (9th Cir. 2000). Additionally, a district court is to
12   explain the reasons for its ruling on a request for early termination of supervised release.
13   United States v. Emmett, 749 F.3d 817, 821 (9th Cir. 2014).
14          However, a district court “‘need not tick off each of the [relevant] § 3553(a) factors
15   to show that it has considered them.’” Id. at 822 (quoting United States v. Carty, 520 F.3d
16   984, 992 (9th Cir. 2008)). Additionally, the Ninth Circuit has declined to read a “changed
17   circumstance” requirement into the statute. United States v. Bainbridge, 746 F.3d 943, 949
18   (9th Cir. 2014).
19          Here, Chavira asserts he has made many positive changes in his life, including
20   getting married, having a child, purchasing a home, and starting his own business.
21   However, the probation officer in this case, Natasha Kopsie, recommends against
22   terminating Chavira’s supervised release. Chavira has a previous misdemeanor conviction
23   for DUI and an Arizona state court required Chavira to only operate motor vehicles
24   equipped with an ignition interlock device. Ms. Kopsie states that she observed Chavira
25   driving a motor vehicle that was not equipped with such an ignition interlock device.
26          Furthermore, a condition of Chavira’s supervised release was that he obtain his
27   GED. Chavira has yet to obtain his GED, but claims that his inability to do so stems from
28   his dysgraphia and dyslexia. However, Chavira has provided no supporting

                                                  -2-
 1   documentations demonstrating that he suffers from those conditions. Even compliance
 2   with the terms of supervised release is not enough by itself to warrant early termination.
 3   See e.g. Folks v. United States, 733 F.Supp.2d 649, 652-52 (M.D.N.C. 2010) (collecting
 4   cases); see also United States v. Grossi, No. 04–40127 DLJ, 2011 WL 704364 *2 (N.D.Cal.
 5   Feb. 11, 2011) (“Mere compliance with the terms of supervised release is what is expected,
 6   and without more, is insufficient to justify early termination.”).
 7          Chavira’s lack of compliance with the terms of supervised release is concerning and
 8   the Court finds no reason to second-guess the original sentencing decision as to the length
 9   of supervised release or the recommendation of Chavira’s supervising probation officer.
10   The Court commends Chavira for the positive changes he has made while on supervision
11   and encourages him to successfully complete supervision which will expire on July 31,
12   2020. However, this is not a circumstance tending to prove that a lesser period of
13   rehabilitation is required than that previously determined. The interests of justice are best
14   served by ensuring Chavira complies with the terms of his release for the length of time
15   the Court originally estimated was necessary to ensure his rehabilitation.
16          However, based on Chavira’s request, the Court will modify the conditions of
17   supervised release to allow Chavira to travel to Mexico only with the advance approval of
18   his probation officer.
19          Accordingly, IT IS ORDERED:
20          1. Defendant’s Motion for Early Termination of Supervised Release (Doc. 115) is
21             denied.
22          2. Defendant’s conditions of supervised release are modified to allow travel to
23             Mexico only with the prior approval of his probation officer.
24          Dated this 11th day of June, 2019.
25
26
27
28   cc: Natasha Kopsie, USPO
                                                 -3-
